16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
MID-AMERICAN CELLULAR TELEPHONE COMPANY, Appellant,v.Barclay Robert GOODWIN, Jr.; Stephen L. Johnson;  Emmett M.Capper;  D. C. Taylor;  Tina M. Green;  B & RCommunications, c/o Richard N. Brown;  ApolloCommunications;  Channel Communication, c/o Ted and DeloresLandkammer;  Richard N. Brown;  Charles H. Rosenquist; TedLandkammer;  Deloris Landkammer;  Lloyd Chelli;  MarkLandkammer, Mr. & Mrs.;  Greg Weber, Mr. & Mrs.;  PhilipNewell, Mr. & Mrs.;  Pat De Lambert;  Michael Black;  JanetKiely;  Kenneth Dyche, Mr. & Mrs.;  Carol J. Goodwin;  PeteManriquez;  Edna Manriquez; Roger Flanders;  Thomas S.Tatrai;  Vikram Kowshik;  Robert Scott;  Elainea Scott;Maurice Barron;  Susan Porter Bass; Brian D. Brown;  DennisF. Matthews;  Rebecca Wong;  Richard W. Wygant;  T. D.Chelli, Appellees.
No. 93-2260.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 10, 1994.Filed:  January 25, 1994.

Before BOWMAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
On October 6, 1992, Mid-American Cellular Telephone Company won a judgment against appellees on its claims for breach of contract and conversion, and also on appellees' counterclaim for breach of contract.  In its order of March 23, 1993, the District Court1 denied Mid-American's motion to amend the judgment to award attorney fees and prejudgment interest.  The court concluded that the contract's indemnification provision did not operate in this case to entitle Mid-American to attorney fees.  The court further found that the damages awarded Mid-American were neither liquidated nor readily ascertainable without resolution of disputed facts, and so Mid-American was not entitled to prejudgment interest on the damages award.  Mid-American appeals.


2
We affirm without further opinion based upon the well-reasoned order of the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Joseph E. Stevens, Jr., Chief Judge, United States District Court for the District of Western Missouri